          Case 1:19-cr-00486-ER Document 79 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      x
UNITED STATES OF AMERICA,


       – against –                                            No. 19-cr-486 (ER)

DONALD BLAKSTAD,

                            Defendant.
                                                       x

                                         ORDER

Honorable Edgardo Ramos:

        The Clerk of the Court is directed to return $15,201.93 to DONALD BLAKSTAD, the
defendant in the above-captioned matter. This amount includes $15,000 which was posted by
defendant DONALD BLAKSTAD when he was arrested in San Diego, California on July 10, 2019,
as well as $201.93 of interest generated since that date.



Dated: New York, New York

      September __,
                 9 2020




                                    Hon. Edgardo Ramos, U.S.D.J.
